IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                          NO. AP-76,163



                  EX PARTE DAVID DENMARK BROWN, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. F04-72008-M IN THE 194th DISTRICT COURT
                            FROM DALLAS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of deadly conduct

and sentenced to thirty-seven years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Brown v. State, No. 05-05-00902-CR (Tex. App.–Dallas, delivered January 12, 2007,

pet. ref’d).

        Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because

he failed to request a self-defense instruction on the lesser included charge of deadly conduct.
                                                                                                        2

        The trial court, based upon the record, has determined that trial counsel was ineffective in

that he failed to request a self-defense instruction on the charge of deadly conduct and that such

ineffective representation prejudiced applicant. We find, therefore, that applicant is entitled to relief.

        The judgment of conviction in Case No. F04-72008-M from the 194th Judicial District Court

of Dallas County is vacated and the applicant is remanded to the Sheriff of Dallas County to answer

the charges set out in the indictment.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 3, 2009
Do Not Publish